Exhibit 5

USWGO
QANON // DRAIN THE SWAMP

 

PETITION FOR WRIT OF HABEAS CORPUS
MARTINSVILLE GENERAL DISTRICT COURT CASE NO. C18-3138
MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

Exhibit in attachment to “BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR.
WRIT OF HABEAS CORPUS”

Case 1:123-cr-00435-TDS Document 221-6 Filed 11/20/19 Pane 1 of 7
wate
a4

. DIVISION -FOR TREATHENT. AND EDUCATION OF ‘AUELSTIC
AND RELATED COMMUNICATION HANDICAPPED CHILDREN °

Department of Psychiatry
University of: North carolina

DIAG N 0 sTIC & VA LUATI.O N!

Patients Brian Hill . ". Center: High Boint, NC
Chart #: 60373 . + DeO.B. QQMRRERM = Date:((“10-19-94)

Staff: Marquita. pair, Child Therapist. .
’ ‘ Allison Butwinski, Parent Consultant...
Dr. Rogex D. Cox,: Licensed Practicing Paychologist and
Clinical Director

‘ «
oe
4

TESTS ADMINISTERED Ds

Psychoeduvational Profile-Revised (PEP-R) ; ; a
Vineland ‘Adaptive | Behavior Scale | 7

REFERRAL. INFORMATION?”

Chile's Name: Brian Hiil

Age: 4 years 5.months

Address: 133 Mike Lane, Reidsville, NC 27320: °

Parents: Roberta Hill .

Current Status: Lives at home with mother and is Heing served in
a preschool developmental | delayed classroom at Bethany

.Referral Source: Sheila Shelton .

"Reason for Referral; Clarification of diagnosis and educational

planning .

s

, DEVELOPMENTAL HISTORY:

Brian ‘was born prenaturely veighing 3 pounds, 13 1/2 ounces. ' He
received phototherapy for hyperbilirubinemia and was -discharged from

» the hospital at approximately 2 weeks of age. at 18 ‘months, he was -
hospitalized for 6.days with ‘the onset of insulin dependent Diabetes
Mellitus. He currently is taking NPH insulin and Reguiar insulin and
his diet. is regulated according to the American Diabetic Association
diet. At ‘35 months Brian was seen at the Greensboro DEC due to .
- Language delays. , There were concerns’ regarding Brian’s social
relatedness and language development. * It was felt that his .
neurodevelopmental profile may représent a form of a pervasive
developmental disorder ‘and a TEACCH referral was recoiimended.

 

4
Case 1:13-cr-00435-TDS Document 134 Filed 11/14/17 Pane 94’ot 99 *

Case 1:123-cr-00435-TDS Document 221-6 Filed 11/20/19 Pane ? of 7
—_———

a
ei

f ay ' . . . . . ' '
he a woo . . . ‘os . 4

1,

‘Currently, BYyian uses words and ‘short phrases to express his needs: —

‘He’ exhibite pronoun reversals, immediate and." delayed echolalia, and
repeats sone’ phrases he has: heard over and ovey. He understands and

" follows ‘simple routine. commands but cannot use or .answer whit

questions. -.

‘Though. aware of others, Brian has difficulty. interacting with them. .

- He is beginning to shew an interest in other children ‘but: doés' not

initiate ‘interactions. Brian’s favorite activities include stacking
biocks and listeriing to music.’ He recently has becone more ‘avare of

his mother when she picks him up from school and Sonetimes greets her

‘hy saying "mommy". Brian occasionally becomes upset when He does not
have his way and is prone to, small episodes of temper tantrums, ©

FAMILY, STATUS:

Brian“lives at’ hone with his mother, Roberta Hill in, Reidsville. His
mother and father are divorced and Brian does not have contact with
his father. His maternal. grandparents live nearby and he sees then.

" frequently. “During the evaluation, Roberta was very friendly and easy

‘to talk to. She offered some very .nice information ‘about Brian.

_nice progress since his enrollment.* She appeared flexible and willing

EDUCBTIONAL PLACEMENT:

Brian is currently being served ‘in a preschool developmental. delayed
class at Bethany Preschool in Reidsville. Brian’s teacher, Sheila .
Shelton, who attended the-evaluation, felt that Brian. had made very * i

to develop a program that considers Brian’s individual needs.

DESCRIPTION OF CHILD? |
Brian is a cute 4 year 4 month eld boy. He was appropriately dvedsed

‘ in long pants and a long sleeved shirt. He was accompanied to; the

TEACCH Center by his mother,. Roherta Hill.

BEHAVIORAL, OBSERVATIONS DURING TESTING:

- Relating, Cosy erating, and Human tnterest:

Brian, joined.by. his mother, accompanied-the examiner to the. testing |
roon.: He whimpered-as his mother left the room. When offered a toy,
Brian immediately settled down and showed a fleeting interest in the
toys on a table. At the start of testing, Brian- resisted joining the |
examiner at the work table.. When he became upset, his language, —
consisted lardely of echolalia. Although he frequently- ed when he
‘aid not get hig way, he never aqpuary cried. Brian/s behavior was

: e att ed to:

 
   
   

 

 
 
 

      

 

 

: ‘tr sh. nNatery
Fox example, Brian continued to, fuss and ask for bubbles ‘and play-aoh -

engage in.an activity. When cow
Varatea with them, making Jt. | ,
fais when che taSk was "

° ' Case 1:13-cr-00435-TDS Document 134 Filed 11/14/17 Pade 95 of 99
Case 1:123-cr-00435-TDS Document 221-6 Filed 11/20/19 Pane 32 of 7
even when they were put away.'. He asked for the bubbles so ‘often that
they were éventualiy used as a réinforcer when he. completed tasks.

Brian's attention to test items varied depending on his interest in
the task. .When he showed an interest in the items presented, he .
resisted putting them away. Yor example, Brian enjoyed doing puzzles,
matching colors, and copying shapes. ‘When he was instructed to put
then away, he whined and said "do again, do again". Once he became
familiar with.placing the completed tasks in the: finished basket" it
was easier for him to continue. on tothe next task. He showed limited °
interest in the kaliedoscope and counting which resplted in hin.
placing incomplete tasks in the "finished basket". Brian was

Ls rd.outside the door and in. the: observation
‘ficult to redirect him back to tasks.

         

Brian was always’-aware ‘of the examiner’s presence. Eye contact was
‘frequent and usually ‘brief. He initiated social interaction by —

. requesting the examiner to join him-at the mini-trampoline and holding
his hand. Brian, appropriately asked for help and used géstures.' He —
often asked fora "tiseue please", returning. the- tissue to the.
examiner for disposal. He enjoyed being tickled, and although -he did
not ask for this activity.to continue, he backed into the examiner,

with his arms stretched out as if to indicate that he wanted more.

Sensory Behavior:

Brian usually responded to his name by repeating it. He did not look
at the examiner. He appropriately responded to various noisemakers.
No unusual interests in taste or textures were noted during testing.

Play and Interest in Materials:

‘Although Brian often resisted sitting at the work table,. he was able
to focus on materials when they were presented. He was usually .
creative in how he used many of the materials. For example, when he
_. used blocks, he made a three dimensional desigh twice and called them
“pyramids”. ‘Another time he used the blocks to: build "tovers". As he
. identified letters, he told the examiner what each letter stood for; |
"§ for goose", "A for apple"; and "¥Y for yarn". When he' used the
soissors, he cut out shapes (rectangle and square) and identified
‘them. Brian had his: own agenda for completing the tasks. He becarie
upset whenever the examiner suggested that he attempt a task
differently. -— . . ‘ ,

Brian was most cooperative with tasks that involved writing, copying,
matching, and ‘coloring. “He anxiously wrote his first and last name
several times although not in sequential order. Brian copied shapes,
focusing his attention on the examples presented when he was not sure -
how-to draw a shape (triangle and diamond). Brain showed little

- interest in playing with puppets and pantonining object use.

During free.play, Brian chose to-jump on the mini-trampoline,’ play |
with a toy motorcycle with a man on it, and walk up and down the

3

Case 1:13-cr-00435-TDS’ Document 134 Filed 11/14/17 Pane 96 of 99
Case 1:123-cr-00435-TDS Document 221-6 Filed 11/20/19 Pane4 of 7
- wooden steps. When he realized the steps ‘gould be turned over to, be a.
‘ rocking boat, he asked for-help.to turn it over.so he could use it

alternately as steps and a-boat. Several times, he stood néar the °
door and.asked for his mother. However, he was easily redirected back

to a play activity.

Competence Motivation:

’ Brian quickly understood the routine of placing finished materials in

the "finished basket" to his right. He often returned to the table if
he forgot to put his completed tasks in ‘the "finished basket".

- organizing three tasks at a time on a table on Brian's left helped hin

ungerstand how much work he had to’ do before he could leave the table
to go: play. . ' , .

“Brian often expressed pleasure with hinself by smiling at the examiner,

and frequently saying "good job". Verbal praise .from ¢he: examiner was
also motivating to Brian. ' .

* Banguaqge:

Brian. used language and gestures to communicate, At the start of

testing, Brian’s language consisted mostly of delayed and “immediate
echolalia. At times, ‘his language was difficult ‘to understand. He
often commented during testing, but seldom directing his comments to

‘the examiner. Brian asked questions such as, "can I blow"?, "can I do

bell again"?, and “is this a birthday cake"? However, Brian had much
more difficulty answering questions.

RESULTS AND SUMMARY OF THE PEP-Rs

The. Psychoeducational Profile-Revised (PEP“R) is a developmental test
Gesigned specifically for autistic and communication handicapped
children. The child’s performance is scored in several different
function. areas, and totalled to provide an overall developmental age

score. Brian’s overall score was 101, which resulted in an age
equivalent of approximately 3 years'9 months.

on the, PEP-R, Brian scored as follows:

Functicen Area , Age Level

; Initation 4 yrs. 6 mos.
Perception 4 yre. 1 mo.

- Fine Motor 3 yrs. 3 mos.
Gross Motor .3 yrs. limo. .
Eye Hand Integration : A yrs. 7 mog.-
‘Cognitive Performance : 3.yrs. 3 mos.
Cognitive Verbal — 3 yrs. 9 mos.,

*

w

Developmental Score yre. 9 mos

4

* Case 1:13-cr-00435-TDS Document 134 Filed 11/14/17 Pac
Case 1:13-cr-00435-TDS Document 221-6 Filed AMAT bade 97 of g9
When, assessed with the PEP=-R, Brian’s test scores indicated relative
- weaknesses in the motor area and relative strengths in eye~hand
integration. , ‘ .

Brian was able to receptively and expressively. identify pictures ina
language book; demonstrate the function of objects, sort cards,
identify numbers, and sort objects. ‘ '

He had several emerging abilities, including identifying objects by
touch, drawing a person, and copying a diamond. | . .

DIAGNOSTS:
Autism - mild range ™

INTERPRETIVE CONFERENCE SUMMARY:

’ Attending Brians interpretive conference were his mother, .
Roberta Hill, his preschool teacher, Sheila Shelton, and TEACCH staff,

' Allison Butwinski and Dr. Roger Cox. Results of the test administered

were shared indicating Brian has many of the characteristics of mild
autism. It is felt that Brian would benefit from a classroom with a
small teacher to student ratio, individualized instruction, and
autistic interventions.

RECONMENDATIONS :

1. Brian would benefit from placement in a classroom with a small
teacher to student ‘ratic.' The classroom environment ‘should be free of
‘distractions. A specific work area should be set up for Brian with a
desk and boundaries to minimize distractions.

2. ‘The classrcom teacher should be experienced in autism, and have
knowledge of structured teaching techniques. A three day training is
being offered November ‘28-30 at the Gateway Education Center in
Greensboro. ‘The: purpose of this training is to teach strategies that ©

- -are typically successful in working with and teaching new skills. to

children with autisn. 7

3. Brian shovld receive one-on-one teaching sessions 2-3 times a day
to develop new skills. A teacher should sit across from Brian and
present materials using. the routine of working from left to right.
Brian will place completed work to. his right in a."finished basket" .

. This will help him understand that what-he has.'to do is. in a basket to
his left, how much work ‘he has to do by the nwnber of baskets with
work in them, and he is finished when all the, baskets are gone. He
shopld be allowed breaks away from the table between tasks. It is
important that Brian understand the contingency of ‘working first and
then receiving a break. .

4. Brian’s IEP should reflect the acknowledgément that he is a child
- Qiagnosed with autism. Specific strategies and teaching methods
recommended by. TEACCH should be addressed... .-: . e

- &

Case 1:13-cr-00435-TDS Document 134 Filed 11/14/17 Paae 98 of 99
Case 1:123-cr-00435-TDS Document 221-6 Filed 11/20/19 Pane 6 of 7
———s

ty _
mae
¥,

oo mete

‘
thy

5. Brian's téacher for next ‘year should be identified as edrly as
possible in order that a request to attend TEACCH summer training for
next year can be-submitted. °

 

  
  
   

oe . »
Wis A __
inski, Parent Consultant

 

  

Roger D. Cox, Ph.D.

Licensed Practicing Psychologist

Case. 1:13-cr-00435-TDS Document 134 Filed 11/14/17 Paae gg of 99
Case 1:123-cr-00435-TDS Document 221-6 Filed 11/20/19 Pane 7 of 7
